                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                               Nos. 18-po-2923 CG and
                                                                      18-po-2924 CG

BARIS BABAT and
UMIT BABAT,

               Defendants.

                                ORDER TO SHOW CAUSE

         THIS MATTER is before the Court on review of the record. On September 12,

2018, the Court set a deadline of September 27, 2018, for the parties to file their exhibit

lists. (Doc. 13). On October 3, 2018, the United States filed its exhibit list, (Doc. 19), and

did not ask for an extension of the deadline set by the Court.

         IT IS THEREFORE ORDERED that counsel for the United States, Paul Sansone,

and his supervisor, shall appear in person on Friday, October 5, 2018, at 9:30 a.m. in

the Animas Courtroom, United States Courthouse, 100 N. Church St., Las Cruces,

New Mexico. Mr. Sansone shall be prepared to show cause, if any, why the United

States should not be sanctioned for disregarding the Court’s deadline for filing exhibit

lists.



                                    ___________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
